Citation Nr: 0332296	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  00-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from February 1975 to February 
1976.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Waco, Texas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This case has previously come before the Board.  In September 
2002, the Board denied service connection for PTSD.  The 
issue of entitlement to service connection for a bilateral 
hearing loss disability was to be the subject of further 
development.  The Board notes that there has been no 
additional development.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand, citing VCAA.  In February 2003, the Court 
vacated the Board's September 2002 decision.  The case has 
been returned to the Board for further appellate review 
consistent with the February 2003 Order.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

In a December 1999 VA Form 9, the veteran stated that she had 
hearing loss as a result of working in the motor pool during 
service, and that the duty section to which she was assigned 
was "written up" for not wearing ear protection.  There is 
insufficient evidence to determine whether any current 
hearing loss disability is related to service.  38 C.F.R. 
§ 3.326.  

In addition, in correspondence received in July 2002, the 
veteran stated that she desired hearing before a decision 
review officer.  It does not appear that she has been 
afforded an opportunity for a hearing.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for an audiological examination to 
determine the nature and extent of any 
hearing loss.  The examiner should 
respond to the following: 1)  Does the 
veteran have a hearing loss disability; 
2) If the veteran has a hearing loss 
disability, is there any relationship 
between current findings and the in-
service findings.  The examiner should 
review the veteran's claims file.  A 
complete rationale should accompany any 
opinion provided.  

2.  The RO should schedule the veteran 
for a hearing.  

3.  The RO should obtain copies of any 
service personnel records that have not 
been associated with the claims file.  

4.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.  A separate VCAA letter 
must be issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


